Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRIC VEHICLE WITH FUEL CELL AND POWER OUTPUT PORT TO PROVIDE POWER TO AN EXTERNAL LOAD.
Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,046,197. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements are mentioned explicitly or implicitly.

[AltContent: textbox (Claim 1: An electric vehicle comprising: 
a power storage device configured to feed electric power to a motor for traveling; 
a front compartment provided in front of a cabin of the electric vehicle in the electric vehicle; 
a power supplying port that is provided in the front compartment and outputs electric power from the power storage device and configured such that a power supplying cable is connected with the power supplying port; 
an external power supplying device configured to feed electric power of the power storage device to an outside of the electric vehicle from the power supplying port; and 
a fuel cell stack disposed inside the front compartment.)][AltContent: textbox (Claim 1: An electric vehicle comprising: 
a power storage device configured to feed electric power to a motor for traveling; 
a front compartment provided in front of a cabin of the electric vehicle in the electric vehicle; 
a power supplying port that is provided in the front compartment and outputs electric power from the power storage device and configured such that a power supplying cable is connected with the power supplying port; 
an external power supplying device configured to feed electric power of the power storage device to an outside of the electric vehicle from the power supplying port;
 a fuel cell stack disposed inside the front compartment …)]Claim 1 of 17/210,895	Claim 1 of USP 11,046,197 

[AltContent: textbox (Claim 2: The electric vehicle according to claim 1, further comprising 
an impact absorption member provided inside the front compartment and 
configured to absorb an impact from a front side of the electric vehicle by deformation, 
wherein the power supplying port is provided behind the impact absorption member in the electric vehicle.)][AltContent: textbox (Claim 1: An electric vehicle comprising … 
an impact absorption member provided inside the front compartment, disposed in front of the fuel cell stack and 
configured to absorb an impact from a front side of the electric vehicle by deformation, 
wherein the power supplying port is provided behind the impact absorption member in the electric vehicle.)]Claim 2 of 17/210,895	Claim 1 (cont.) of USP 11,046,197 
[AltContent: textbox (Claim 3: The electric vehicle according to claim 1, further comprising 
a power control unit connected with the power storage device and the motor, wherein; the power control unit is configured to drive the motor by using electric power from the power storage device; the power control unit is provided in a front portion of the electric vehicle; and the external power supplying device is connected with an electric power line that connects the power control unit and the power storage device with each other.)][AltContent: textbox (Claim 3: The electric vehicle according to claim 1, further comprising 
a power control unit connected with the power storage device and the motor, wherein; the power control unit is configured to drive the motor by using electric power from the power storage device; the power control unit is provided in a front portion of the electric vehicle; and the external power supplying device is connected with an electric power line that connects the power control unit and the power storage device with each other.)]Claim 3 of 17/210,895	Claim 3  of USP 11,046,197 

[AltContent: textbox (Claim 4: The electric vehicle according to claim 1, further comprising 
a hood configured to open and close the front compartment, wherein: the power supplying port is provided at a position below the hood in the electric vehicle; and the power supplying port is separated from the hood by a given distance.)][AltContent: textbox (Claim 4: The electric vehicle according to claim 1, further comprising 
a hood configured to open and close the front compartment, wherein: the power supplying port is provided at a position below the hood in the electric vehicle; and the power supplying port is separated from the hood by a given distance.)]Claim 4 of 17/210,895	Claim 4  of USP 11,046,197 

[AltContent: textbox (Claim 5: The electric vehicle according to claim 1,
wherein the power supplying port is provided such that an outlet for the power supplying cable is directed obliquely upward and forward.)][AltContent: textbox (Claim 5: The electric vehicle according to claim 1,
wherein the power supplying port is provided such that an outlet for the power supplying cable is directed obliquely upward and forward.)]Claim 5 of 17/210,895	Claim 5  of USP 11,046,197 

[AltContent: textbox (Claim 6: The electric vehicle according to claim 1, further comprising a fuel cell stack … 
wherein the power supplying port is provided behind a front surface of the fuel cell stack in the electric vehicle.)][AltContent: textbox (Claim 6: The electric vehicle according to claim 1,
wherein the power supplying port is provided behind a front surface of the fuel cell stack in the electric vehicle.)]Claim 6 of 17/210,895	Claim 6  of USP 11,046,197 

[AltContent: textbox (Claim 7: The electric vehicle according to claim 1, further comprising a fuel cell stack … 
a mount portion that is attached to an outer edge of the fuel cell stack and configured to fix the fuel cell stack to a vehicle body of the electric vehicle, wherein the power supplying port is provided behind the mount portion in the electric vehicle.)][AltContent: textbox (Claim 7: The electric vehicle according to claim 1, further comprising: 
a mount portion that is attached to an outer edge of the fuel cell stack and configured to fix the fuel cell stack to a vehicle body of the electric vehicle, wherein the power supplying port is provided behind the mount portion in the electric vehicle.)]Claim 7 of 17/210,895	Claim 7  of USP 11,046,197 

[AltContent: textbox (Claim 6: The electric vehicle according to claim 1, further comprising a fuel cell stack … 
wherein the power supplying port is provided behind a front surface of the fuel cell stack in the electric vehicle.)][AltContent: textbox (Claim 8: The electric vehicle according to claim 1,
wherein the power supplying port is provided behind a front surface of the fuel cell stack.)]Claim 8 of 17/210,895	Claim 6  of USP 11,046,197 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. U.S. PGPub 2014/0080024 A1 (hereinafter Igarashi) in view of Iwasa et al. U.S. PGPub 2012/0055724 A1 (hereinafter Iwasa), Fujitake et al. U.S. PGPub 2010/0038156 A1 (hereinafter Fujitake) and Sumikawa et al. U.S. PGPub 2018/0309150 A1 (hereinafter Sumikawa).
Regarding Claim 1, Igarashi teaches an electric vehicle (Igarashi, Fig. 1, Element 100; Para. [0035], Lines 1-5) comprising a power storage device (Igarashi, Fig. 1, Element 110; Para. [0043], Lines 1-9, “high voltage battery”) configured to feed electric power to a motor for traveling (Igarashi, Fig. 1, Element 102; Para. [0040], Lines 1-3), a compartment provided in the electric vehicle (Igarashi, Fig. 2, Element 151; Para. [0047], Lines 1-3, “luggage compartment”), a power supplying port (Igarashi, Fig. 2, Element 258; Para. [0054], Lines 1-4, “alternating current electric power output port”) that is provided in the compartment (Igarashi, Fig. 2, Element 151) and outputs electric power from the power storage device (Igarashi, Fig. 3, Element 110, “High Voltage Battery”; Paras. [0043] and [0054]. Where it can be seen in Fig. 3, both the Fuel Cell 101 and the High Voltage Battery 110 can output power to the Inverter Device 200 which in turn provides power to External Load 300.) and configured such that a power supplying cable is connected with the power supplying port (Iwasa, Fig. 2, Element 258; Para. [0054]. Iwasa does not explicitly discuss the cable, but it is inherent a cable would be used to connect the power output connection 258 to the external load 300, not shown in the figure.), an external power supplying device (Igarashi, Fig. 2, Element 200; Para. [0047], Lines 1-2, “inverter device”) configured to feed electric power of the power storage device to an outside of the electric vehicle from the power supplying port (Igarashi, Fig. 3, Element 300, “external load”; Para. [0054], Lines 4-8, and Para. [0056], Lines 1-3), and a fuel cell stack (Igarashi, Fig. 3, Element 101; Paras. [0035] – [0036]), but does not teach the compartment is in the front of the vehicle.
Iwasa, however, teaches a front compartment (Iwasa, Fig. 3, Element 8; Para. [0019], Line 1) provided in front of a cabin of the electric vehicle in the electric vehicle (Iwasa, Fig. 3, Element 1; Para. [0016], Lines 1-5), a power supplying port (Iwasa, Fig. 3, Element 15; Para. [0016], Lines 1-5) that is provided in the front compartment (Iwasa, Fig. 3) and configured such that a power supplying cable is connected with the power supplying port (Iwasa, Fig. 5, Element 14; Para. [0021], Lines 1-5. Iwasa does not teach supplying power to an external device, but this limitation is taught above by primary reference Igarashi. Iwasa is brought into combination with Igarashi to teach the compartment of the vehicle can be located in the front of the vehicle as well as the rear of the vehicle as illustrated in Igarashi, and is mostly dictated by the location of the inverter in order to shorten the heavy wiring required between these two parts of a power supplying system.).
Absent of showing criticality to locate the connector in a vehicle compartment at the front of the vehicle, it would have been an obvious matter of design choice to locate the compartment of Igarashi based on desirability, since applicant has not disclosed that this location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other locations.
The combined teaching of references Igarashi and Iwasa discloses the claimed invention as stated above, but does not teach the front compartment port of Iwasa is an output port as taught by Igarashi.
Fujitake, however, teaches a power supplying port (Fujitake, Fig. 1, Element 90; Para. [0060], Lines 1-3, “electric power supplying”, Para. [0064], Lines 1-9, “supplied … to external load” and “both functions”, Para. [0067], Lines 1-3 and Para. [0081], Lines 2-5, “arranged … so that the length of interconnection 92 can be reduced”.)
It would have been obvious to a person having ordinary skill in the art to understand that although Igarashi as modified by Iwasa does not explicitly teach the port of Iwasa located in the front compartment of the vehicle as a power supplying port, Igarashi as modified by Iwasa would inherently incorporate some type of conventional location of the power supplying port commonly understood in the art to assist the user in ease of operation and provide security of the port from misuse and environmental concerns.  The multi-function of the connection taught by Fujitake, for allowing the same connection to perform as the input for charging and the output for supplying power to an external load, teaches one of the many conventional methods utilized in the art for providing an easy to use connection for the user of an electric vehicle.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Fujitake, to allow the connection to perform both the function of input for charging and output for providing external power electric power system of Igarashi as modified by Iwasa. 
The combined teaching of references Igarashi, Iwasa and Fujitake discloses the claimed invention as stated above, but does not teach the fuel cell stack disposed inside the front compartment.
Sumikawa, however, teaches a fuel cell stack (Sumikawa, Fig. 13, Element 100; Para. [0043], Lines 1-5, and Para. [0005], Lines 2-3, “fuel cell unit includes a fuel cell stack”) disposed inside the front compartment (Sumikawa, Fig. 13, Element 19; Para. [0043], Line 4, and Para. [0059], Lines 1-7).
Absent of showing criticality to physically locate the fuel cell stack in the front compartment, it would have been an obvious matter of design choice to locate the fuel cell stack in other locations of the vehicle, since applicant has not disclosed that this location solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other locations, as suggested in Sumikawa paragraph [0059].
Regarding Claim 2, The combined teaching of references Igarashi, Iwasa, Fujitake and Sumikawa discloses the claimed invention as stated above in claim 1.  Furthermore, Iwasa teaches further comprising an impact absorption member (Iwasa, Fig. 3, Element 10a; Para. [0019], Lines 1-5, “bumper”. Although Iwasa does not describe the bumper as an “impact absorption member”, this is understood due to the safety requirements of all vehicles in that the bumper has to provide some amount of impact absorption.) provided inside the front compartment (Iwasa, Fig. 3, Element 8; Para. [0019], Line 1) and configured to absorb an impact from a front side of the electric vehicle by deformation, wherein the power supplying port is provided behind the impact absorption member in the electric vehicle (Iwasa, Fig. 3).
It would have been obvious to a person having ordinary skill in the art to understand that although Igarashi is silent as to any type of impact absorption designed into the vehicle body/frame, Igarashi would inherently incorporate some type of conventional impact absorption commonly understood in the art.  The impact absorption taught by Iwasa, for providing impact absorption to the vehicle and vehicle componentry, teaches one of the many conventional impact absorption parts utilized in the art for providing impact absorption to a vehicle and vehicle componentry.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Iwasa, to provide impact absorption for the protection of the persons of the vehicle within the vehicle of Igarashi.
Regarding Claim 3, The combined teaching of references Igarashi, Iwasa, Fujitake and Sumikawa discloses the claimed invention as stated above in claim 1.  Furthermore, Igarashi teaches further comprising a power control unit (Igarashi, Fig. 3, Element 120, “ECU”; Para. [0056], Lines 1-3) connected with the power storage device (Igarashi, Fig. 1, Element 110; Para. [0043], Lines 1-9, “high voltage battery”) and the motor (Igarashi, Fig. 3, Element 102; Para. [0040], Lines 1-3), wherein, the power control unit is configured to drive the motor by using electric power from the power storage device (Igarashi, Paras. [0044] – [0045]), the power control, unit is provided in a front portion of the electric vehicle (Igarashi, Fig. 3, Element 120), and the external power supplying device (Igarashi, Figs. 2 and 3, Element 200; Para. [0047], Lines 1-2, “inverter device”) is connected with an electric power line that connects the power control unit and the power storage device with each other (Igarashi, Fig. 3). 
Regarding Claim 4, The combined teaching of references Igarashi, Iwasa, Fujitake and Sumikawa discloses the claimed invention as stated above in claim 1.  Furthermore, Iwasa teaches further comprising a hood (Iwasa, Fig. 3, Element 10c; Para. [0019], Line 6) configured to open and close the front compartment wherein, the power supplying port (Iwasa, Fig. 3, Element 15; Para. [0016], Lines 1-5) is provided at a position below the hood in the electric vehicle, and the power supplying port is separated from the hood by a given distance (Igarashi, Fig. 3). 
It would have been obvious to a person having ordinary skill in the art to understand that although Igarashi is silent as to details of compartments designed into the vehicle body/frame, Igarashi would inherently incorporate some type of conventional compartments with covers such as the hood for the front compartment commonly understood in the art.  The hood taught by Iwasa, for providing closing of the front compartment of the vehicle, teaches one of the many conventional closing covers utilized in the art for providing covers for various compartments of a vehicle.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Iwasa, to provide a hood to cover the front compartment of the vehicle of Igarashi. 
Regarding Claim 5, The combined teaching of references Igarashi, Iwasa, Fujitake and Sumikawa discloses the claimed invention as stated above in claim 1.  Furthermore, Iwasa teaches wherein the power supplying port is provided such that an outlet for the power supplying cable is directed, obliquely upward and forward (Iwasa, Fig. 3, Element 15; Para. [0016], Lines 1-5). 
It would have been obvious to a person having ordinary skill in the art to understand that although Igarashi is silent as to details of component layout, Igarashi would inherently incorporate some type of conventional layout of the connector commonly understood in the art.  The connector taught by Iwasa, for providing convenient access to the user of the vehicle, teaches one of the many conventional connector locations/orientations utilized in the art for providing convenient access for the user of the vehicle.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Iwasa, to provide a convenient access for the user of the vehicle when connecting a cable to the vehicle of Igarashi. 
Regarding Claim 6, The combined teaching of references Igarashi, Iwasa, Fujitake and Sumikawa discloses the claimed invention as stated above in claim 1.  Furthermore, Igarashi as modified by Iwasa, Fujitake and Sumikawa teaches wherein the power supplying port is provided behind a front surface of the fuel cell stack in the electric vehicle.
Igarashi as modified by Iwasa, Fujitake and Sumikawa discloses the claimed invention except for locating the power supplying port behind a front surface of the fuel cell stack.  It would have been obvious to one having ordinary skill in the art to locate the power supplying port at a location which provides the most convenience to the operator of the vehicle and considers other factors such as reliability and safety, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding Claim 7, The combined teaching of references Igarashi, Iwasa, Fujitake and Sumikawa discloses the claimed invention as stated above in claim 1.  Furthermore, Igarashi as modified by Iwasa, Fujitake and Sumikawa teaches further comprising a mount portion that is attached to an outer edge of the fuel cell stack and configured to fix the fuel cell stack to a vehicle body of the electric vehicle (Igarashi, Although not explicitly taught, this would be obvious since the fuel stack would have to be mounted somehow to the body of the electric vehicle.), wherein the power supplying port is provided behind the mount portion in the electric vehicle. 
Absent of showing criticality of a mount portion that is attached to an outer edge of the fuel cell stack and configured to fix the fuel cell stack to a vehicle body of the electric vehicle, it would have been an obvious matter of design choice to provide adequate mounting to securely and safely attach the fuel cell to the vehicle.  Since applicant has not disclosed that this claimed mounting solves any stated problem or is for any particular purpose, it appears that the invention would perform equally well with other mounting configurations commonly known in the art.
Furthermore, Igarashi as modified by Iwasa, Fujitake and Sumikawa discloses the claimed invention except for locating the power supplying port behind a front surface of the fuel cell stack.  It would have been obvious to one having ordinary skill in the art to locate the power supplying port at a location which provides the most convenience to the operator of the vehicle and considers other factors such as reliability and safety, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding Claim 8, The combined teaching of references Igarashi, Iwasa, Fujitake and Sumikawa discloses the claimed invention as stated above in claim 1.  Furthermore, Igarashi as modified by Iwasa, Fujitake and Sumikawa teaches wherein the power supplying port is provided behind a front surface of the fuel cell stack. 
Igarashi as modified by Iwasa, Fujitake and Sumikawa discloses the claimed invention except for locating the power supplying port behind a front surface of the fuel cell stack.  It would have been obvious to one having ordinary skill in the art to locate the power supplying port at a location which provides the most convenience to the operator of the vehicle and considers other factors such as reliability and safety, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murata U.S. PGPub 2017/0096067 teaches a front compartment fuel cell with protective structure.
Sumikawa et al. U.S. PGPub 2018/0304734 teaches a front compartment fuel cell with protective structure.
Taruya et al. U.S. PGPub 20 A1 (hereinafter ) teaches an electric vehicle with fuel cell stack and external power connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859